UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1998


In re: JAMES B. CURRY,

                    Petitioner.



                On Petition for Writ of Mandamus. (1:16-cv-02733-JFA)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


James B. Curry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         James B. Curry petitions for a writ of mandamus, alleging that the district court

has failed to follow this court’s instruction to determine whether he received the

magistrate judge’s report and recommendation. After this court remanded to the district

court to make the determination, the district court found that Curry might not have

received the report and recommendation and ordered the district court clerk to resend it to

Curry.     The district court docket reflects that Curry has received the report and

recommendation and filed objections to it. Accordingly, we deny the mandamus petition,

the supplemental petitions, and Curry’s pending motions to investigate misconduct, to

compel, and to expedite. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                             2